Exhibit 10.3



 

FRANCESCA’S HOLDINGS CORPORATION

2015 EQUITY INCENTIVE PLAN

DIRECTOR RESTRICTED STOCK AWARD AGREEMENT

 

THIS DIRECTOR RESTRICTED STOCK AWARD AGREEMENT (this “Award Agreement”) is dated
as of ____________ by and between Francesca’s Holdings Corporation, a Delaware
corporation (the “Corporation”), and __________ (the “Director”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to the Francesca’s Holdings Corporation 2015 Equity Incentive
Plan (the “Plan”), the Corporation hereby grants to the Director, effective as
of ____________ (the “Award Date”), a restricted stock award (the “Award”), upon
the terms and conditions set forth herein and in the Plan.

 

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Director, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

 

1.      Defined Terms. Capitalized terms used herein and not otherwise defined
herein shall have the meaning assigned to such terms in the Plan.

 

2.      Grant. Subject to the terms of this Award Agreement, the Corporation
hereby grants to the Director an Award with respect to an aggregate of _________
restricted shares of Common Stock of the Corporation (the “Restricted Stock”).

 

3.      Vesting. Subject to the terms and conditions of this Award Agreement
(including, without limitation, the terms of Section 8 below), the Award shall
vest, and restrictions (other than those set forth in Section 8.1 of the Plan)
shall lapse, in ______ installment on the _______ anniversary of the Award Date;
provided, however, that if the Director ceases to be a member of the Board due
to the Director’s Retirement, the Award shall vest on a pro-rated basis on the
date of such Retirement as to (i) the total number of shares of Restricted Stock
subject to the Award, multiplied by (ii) a fraction, the numerator of which is
the number of days that have elapsed between the Award Date and the date of such
Retirement and the denominator of which is three hundred sixty-five (365), with
the balance of the Award to be forfeited to the Corporation as provided in
Section 8. For purposes of the Award, “Retirement” means the Director’s
resignation from service on the Board at a time when the Director has both (a)
attained age fifty-five (55) and (b) served as a member of the Board for at
least five (5) years. The Board reserves the right to accelerate the vesting of
the Restricted Stock in such circumstances as it, in its sole discretion, deems
appropriate and any such acceleration shall be effective only when set forth in
a written instrument executed by an officer of the Corporation.

 

4.      Continuance of Employment or Service. The vesting schedule requires
continued employment or service through the applicable vesting date as a
condition to the vesting of the applicable installment of the Award and the
rights and benefits under this Award Agreement. Employment or service for only a
portion of the vesting period, even if a substantial portion, will not entitle
the Director to any proportionate vesting or avoid or mitigate a termination of
rights and benefits upon or following a termination of employment or services as
provided in Section 8 below or under the Plan.

 



 1 

 

 

5.      Dividend and Voting Rights. After the Award Date, the Director shall be
entitled to cash dividends with respect to the shares of Restricted Stock
subject to the Award even though such shares are not vested but shall not be
entitled to voting rights with respect to the shares of Restricted Stock,
provided that such rights to cash dividends shall terminate immediately as to
any shares of Restricted Stock that are forfeited pursuant to Section 8 below;
and provided, further, that the Director agrees that promptly following any such
forfeiture of the shares of Restricted Stock, the Director will make a cash
payment to the Company equal to the amount of any cash dividends received by the
Director in respect of any such unvested, forfeited shares. To the extent the
shares are forfeited after the record date and before the payment date for a
particular dividend, the Director shall, promptly after the dividend is paid,
make a cash payment to the Company equal to the amount of any such cash dividend
received by the Director in respect of such forfeited shares.

 

6.      Restrictions on Transfer. Prior to the time that they have become vested
pursuant to Section 3 or Section 7 of the Plan, neither the Restricted Stock,
nor any interest therein, amount payable in respect thereof, or Restricted
Property (as defined in Section 9 hereof) may be sold, assigned, transferred,
pledged or otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily. The transfer restrictions in the preceding sentence shall not
apply to (a) transfers to the Corporation, or (b) transfers by will or the laws
of descent and distribution.

 

7.      Stock Certificates.

 

(a)        Book Entry Form. The Corporation shall issue the shares of Restricted
Stock subject to the Award either: (a) in certificate form as provided in
Section 7(b) below; or (b) in book entry form, registered in the name of the
Director with notations regarding the applicable restrictions on transfer
imposed under this Award Agreement.

 

(b)        Certificates to be Held by Corporation; Legend. Any certificates
representing shares of Restricted Stock that may be delivered to the Director by
the Corporation prior to vesting shall be redelivered to the Corporation to be
held by the Corporation until the restrictions on such shares shall have lapsed
and the shares shall thereby have become vested or the shares represented
thereby have been forfeited hereunder. Such certificates shall bear the
following legend and any other legends the Corporation may determine to be
necessary or advisable to comply with all applicable laws, rules, and
regulations:

 

“The ownership of this certificate and the shares of stock evidenced hereby and
any interest therein are subject to substantial restrictions on transfer under
an Agreement entered into between the registered owner and Francesca’s Holdings
Corporation. A copy of such Agreement is on file in the office of the Secretary
of Francesca’s Holdings Corporation.”

 

(c)        Delivery of Certificates Upon Vesting. Promptly after the vesting of
any shares of Restricted Stock pursuant to Section 3 or Section 8 hereof or
Section 7 of the Plan and the satisfaction of any and all related tax
withholding obligations pursuant to Section 10, the Corporation shall, as
applicable, either remove the notations on any shares of Restricted Stock issued
in book entry form which have vested or deliver to the Director a certificate or
certificates evidencing the number of shares of Restricted Stock which have
vested (or, in either case, such lesser number of shares as may result after
giving effect to Section 10). The Director (or the beneficiary or personal
representative of the Director in the event of the Director’s death or
disability, as the case may be) shall deliver to the Corporation any
representations or other documents or assurances as the Corporation or its
counsel may determine to be necessary or advisable in order to ensure compliance
with all applicable laws, rules, and regulations with respect to the grant of
the Award and the delivery of shares of Common Stock in respect thereof. The
shares so delivered shall no longer be restricted shares hereunder.

 



 2 

 

 

(d)        Stock Power; Power of Attorney. Concurrently with the execution and
delivery of this Award Agreement, the Director shall deliver to the Corporation
an executed stock power in the form attached hereto as Exhibit A, in blank, with
respect to such shares. The Corporation shall not deliver any share certificates
in accordance with this Award Agreement unless and until the Corporation shall
have received such stock power executed by the Director. The Director, by
acceptance of the Award, shall be deemed to appoint, and does so appoint by
execution of this Award Agreement, the Corporation and each of its authorized
representatives as the Director’s attorney(s)-in-fact to effect any transfer of
unvested forfeited shares (or shares otherwise reacquired by the Corporation
hereunder) to the Corporation as may be required pursuant to the Plan or this
Award Agreement and to execute such documents as the Corporation or such
representatives deem necessary or advisable in connection with any such
transfer.

 

8.      Effect of Termination of Employment or Services. If the Director ceases
to be employed by or ceases to provide services to the Corporation or a
Subsidiary (the date of such termination of employment or service is referred to
as the Director’s “Severance Date”), the Director’s shares of Restricted Stock
(and related Restricted Property as defined in Section 9 hereof) shall, except
as expressly provided below, be forfeited to the Corporation to the extent such
shares have not become vested pursuant to Section 3 hereof or Section 7 of the
Plan upon the Severance Date (regardless of the reason for such termination of
employment or service, whether with or without cause, voluntarily or
involuntarily, or due to death or disability). Upon the occurrence of any
forfeiture of shares of Restricted Stock hereunder, such unvested, forfeited
shares and related Restricted Property shall be automatically transferred to the
Corporation as of the Severance Date, without any other action by the Director
(or the Director’s beneficiary or personal representative in the event of the
Director’s death or disability, as applicable). No consideration shall be paid
by the Corporation with respect to such transfer. The Corporation may exercise
its powers under Section 7(d) hereof and take any other action necessary or
advisable to evidence such transfer. The Director (or the Director’s beneficiary
or personal representative in the event of the Director’s death or disability,
as applicable) shall deliver any additional documents of transfer that the
Corporation may request to confirm the transfer of such unvested, forfeited
shares and related Restricted Property to the Corporation.

 

9.      Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 7.1 of the Plan, the
Administrator shall make adjustments in accordance with such section in the
number and kind of securities that may become vested under the Award. If any
adjustment shall be made under Section 7.1 of the Plan or an event described in
Section 7.2 of the Plan shall occur and the shares of Restricted Stock are not
fully vested upon such event or prior thereto, the restrictions applicable to
such shares of Restricted Stock shall continue in effect with respect to any
consideration, property or other securities (the “Restricted Property” and, for
the purposes of this Award Agreement, “Restricted Stock” shall include
“Restricted Property”, unless the context otherwise requires) received in
respect of such Restricted Stock. Such Restricted Property shall vest at such
times and in such proportion as the shares of Restricted Stock to which the
Restricted Property is attributable vest, or would have vested pursuant to the
terms hereof if such shares of Restricted Stock had remained outstanding. To the
extent that the Restricted Property includes any cash (other than regular cash
dividends), such cash shall be invested, pursuant to policies established by the
Administrator, in interest bearing, FDIC-insured (subject to applicable
insurance limits) deposits of a depository institution selected by the
Administrator, the earnings on which shall be added to and become a part of the
Restricted Property.

 



 3 

 

 

10.  Tax Withholding. Subject to Section 8.1 of the Plan, upon any vesting of
the Restricted Stock, the Corporation shall automatically withhold and reacquire
the appropriate number of whole shares of Restricted Stock, valued at their then
fair market value (with the “fair market value” of such shares determined in
accordance with the applicable provisions of the Plan), to satisfy any
withholding obligations of the Corporation or its Subsidiaries with respect to
such vesting at the minimum applicable withholding rates. In the event that the
Corporation cannot satisfy such withholding obligations by withholding and
reacquiring shares of Restricted Stock, or in the event that the Director makes
or has made an election pursuant to Section 83(b) of the Code or the occurrence
of any other withholding event with respect to the Award, the Corporation (or a
Subsidiary) shall be entitled to require a cash payment by or on behalf of the
Director and/or to deduct from other compensation payable to the Director any
sums required by federal, state or local tax law to be withheld with respect to
such vesting of any Restricted Stock or such Section 83(b) election or other
withholding event.

 

11.  Notices. Any notice to be given under the terms of this Award Agreement
shall be in writing and addressed to the Corporation at its principal office to
the attention of the Secretary, and to the Director at the Director’s last
address reflected on the Corporation’s payroll records. Any notice shall be
delivered in person or shall be enclosed in a properly sealed envelope,
addressed as aforesaid, registered or certified, and deposited (postage and
registry or certification fee prepaid) in a post office or branch post office
regularly maintained by the United States Government. Any such notice shall be
given only when received, but if the Director is no longer an Eligible Person,
shall be deemed to have been duly given five business days after the date mailed
in accordance with the foregoing provisions of this Section 11.

 

12.  Plan. The Award and all rights of the Director under this Award Agreement
are subject to the terms and conditions of the provisions of the Plan,
incorporated herein by reference. The Director agrees to be bound by the terms
of the Plan and this Award Agreement. The Director acknowledges having read and
understanding the Plan, the Prospectus for the Plan, and this Award Agreement.
Unless otherwise expressly provided in other sections of this Award Agreement,
provisions of the Plan that confer discretionary authority on the Board or the
Administrator do not (and shall not be deemed to) create any rights in the
Director unless such rights are expressly set forth herein or are otherwise in
the sole discretion of the Board or the Administrator so conferred by
appropriate action of the Board or the Administrator under the Plan after the
date hereof.

 



 4 

 

 

13.  Entire Agreement. This Award Agreement and the Plan together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof. The
Plan may be amended pursuant to Section 8.6 of the Plan. This Award Agreement
may be amended by the Board from time to time. Any such amendment must be in
writing and signed by the Corporation. Any such amendment that materially and
adversely affects the Director’s rights under this Award Agreement requires the
consent of the Director in order to be effective with respect to the Award. The
Corporation may, however, unilaterally waive any provision hereof in writing to
the extent such waiver does not adversely affect the interests of the Director
hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.

 

14.  Counterparts. This Award Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

 

15.  Section Headings. The section headings of this Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

 

16.  Governing Law. This Award Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.

 

17.  Clawback Policy. The Restricted Stock is subject to the terms of the
Corporation’s recoupment, clawback or similar policy as it may be in effect from
time to time, as well as any similar provisions of applicable law, any of which
could in certain circumstances require repayment or forfeiture of the Restricted
Stock or other cash or property received with respect to the Restricted Stock
(including any value received from a disposition of the Restricted Stock).

 

18.  Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM AGAINST OUT OF
OR RELATING TO THE PLAN OR THIS RESTRICTED STOCK AWARD AGREEMENT (INCLUDING
THESE TERMS).

 

19.  No Advice Regarding Grant. The Director is hereby advised to consult with
his or her own tax, legal and/or investment advisors with respect to any advice
the Director may determine is needed or appropriate with respect to the
Restricted Stock (including, without limitation, to determine the foreign,
state, local, estate and/or gift tax consequences with respect to the Award, the
advantages and disadvantages of making an election under Section 83(b) of the
Code with respect to the Award, and the process and requirements for such an
election). Neither the Corporation nor any of its officers, directors,
affiliates or advisors makes any representation (except for the terms and
conditions expressly set forth in this Award Agreement) or recommendation with
respect to the Award or the making an election under Section 83(b) of the Code
with respect to the Award. In the event the Director desires to make an election
under Section 83(b) of the Code with respect to the Award, it is the Director’s
sole responsibility to do so timely. Except for the withholding rights set forth
in Section 10 above, the Director is solely responsible for any and all tax
liability that may arise with respect to the Award.

 



 5 

 

 

IN WITNESS WHEREOF, the Corporation has caused this Award Agreement to be
executed on its behalf by a duly authorized officer and the Director has
hereunto set his or her hand as of the date and year first above written.

 



  FRANCESCA’S HOLDINGS CORPORATION,   a Delaware corporation               By: 
            Print Name:                                             Its:
                               DIRECTOR                     Signature          
            Print Name  

 



 6 

 

 

CONSENT OF SPOUSE

 

In consideration of the execution of the foregoing Restricted Stock Award
Agreement by Francesca’s Holdings Corporation, I, _____________________________,
the spouse of the Director therein named, do hereby join with my spouse in
executing the foregoing Restricted Stock Award Agreement and do hereby agree to
be bound by all of the terms and provisions thereof and of the Plan.

 

Dated: _____________, 20__

 

      Signature of Spouse           Print Name





 



 7 

 

 





EXHIBIT A

 

STOCK POWER

 

FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Award Agreement
between Francesca’s Holdings Corporation, a Delaware corporation (the
“Corporation”), and the individual named below (the “Individual”) dated as of
_____________, 20__, the Individual, hereby sells, assigns and transfers to the
Corporation, an aggregate ________ shares of Common Stock of the Corporation,
standing in the Individual’s name on the books of the Corporation and
represented by stock certificate number(s)
_____________________________________________ to which this instrument is
attached, and hereby irrevocably constitutes and appoints _________________
____________________________________ as his or her attorney in fact and agent to
transfer such shares on the books of the Corporation, with full power of
substitution in the premises.

 

Dated _____________, ________

 

 

      Signature               Print Name



  

 

(Instruction: Please do not fill in any blanks other than the signature line.
The purpose of the assignment is to enable the Corporation to exercise its
sale/purchase option set forth in the Restricted Stock Award Agreement without
requiring additional signatures on the part of the Individual.)

 



 

 